Citation Nr: 0423466	
Decision Date: 08/25/04    Archive Date: 09/01/04

DOCKET NO.  95-00 165A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for headache 
disability.

2.  Entitlement to an increased rating for spondylolisthesis, 
L4-5, with osteoarthritis, currently rated as 40 percent 
disabling.


REPRESENTATION

Appellant represented by:	Arizona Veterans Service 
Commission


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel




INTRODUCTION

The appellant is a veteran who had active duty from July 1966 
to July 1970.

This case is before the Board of Veteran's Appeals (Board) on 
appeal from rating decisions of a Department of Veterans' 
Affairs (VA) Regional Office (RO).

The Board addressed a number of issues on appeal in a March 
2003 decision.  The veteran then appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (hereinafter, "the Court").  In a February 2004 Order, 
the Court partially vacated the Board's March 2003 decision 
as to the issues of service connection for headache 
disability and an increased rating for spondylolisthesis, L4-
5, with osteoarthritis.  The Court remanded the matter to the 
Board for further action to ensure compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), now codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002) and for additional 
considerations consistent with a Joint Motion of the 
appellant and VA.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

As noted above, the Court vacated and remanded the issues of 
entitlement to service connection for a headache disability 
and entitlement to an increased rating for spondylolisthesis 
L4-5 with osteoarthritis, in part, for VCAA compliance.  In 
the past, the Board had been attempting to remedy any VCAA 
notice deficiency by sending a VCAA letter to the appellant 
pursuant to 38 C.F.R. § 19.9(a)(2)(ii).  However, this 
regulatory provision was invalidated by the United States 
Court of Appeals for the Federal Circuit.  Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).  Therefore, the case must be returned to 
the RO for VCAA notice compliance. 

Additionally, the Board notes that the Court determined in 
the February 2004 Joint Motion for Partial Remand to the 
Board (Joint Motion) that the Board had not considered any 
additional functional loss of the veteran' lumbosacral spine 
due to repeated use, weakness, fatigability, incoordination, 
pain upon movement or additional impairment during flare-ups 
in evaluating the veteran's service-connected back 
disability.  The Joint Motion also found that an etiology 
opinion regarding the veteran's headache disability was 
warranted.

Finally, the Board notes that during the pendency of this 
claim, the criteria for rating spinal disabilities have been 
amended.  68 Fed. Reg. 51454-51458 (August 27, 2003).  After 
reviewing the current medical record in light of the new 
criteria, the board believes that additional examination is 
appropriate to ensure that all regulatory rating criteria can 
be properly applied.

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The RO should furnish the veteran 
with an appropriate letter to ensure 
compliance with all notice and assistance 
requirements set forth in the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002), and implementing 
regulations, now codified at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2003).  The RO should ensure that the 
veteran has been properly advised of (a) 
the information and evidence not of 
record that is necessary to substantiate 
his claim, (b) the information and 
evidence that VA will seek to provide, 
(c) the information and evidence that the 
veteran is expected to provide, and (d) 
the need for the veteran to submit any 
and all evidence in his possession that 
he believes is relevant to his claim.  

2.  The veteran should be scheduled for 
an appropriate VA examination to 
ascertain the severity of his service-
connected spondylolisthesis, L4-5, with 
osteoarthritis.  It is imperative that 
the claims file be made available to the 
examiner for review in connection with 
the examination.  All medically indicated 
special tests and studies should be 
accomplished.  All clinical and special 
test findings should be clearly reported 
to allow for application of both the old 
and the current rating criteria for 
disability of the spine, to include range 
of motions consistent with such criteria 
with consideration given to additional 
functional loss due to pain, weakness, 
fatigue, incoordination, repeated use and 
flare-ups.  All disc symptomatology 
should also be clearly reported 
consistent with both the old and current 
criteria for intervertebral disc 
syndrome.  The examiner should also 
comment on the number of incapacitating 
episodes involving disc symptomatology 
and the duration of those episodes during 
the past 12 months.  An incapacitating 
episode is defined by regulation as a 
period of acute signs and symptoms due to 
intervertebral disc syndrome that 
requires bedrest prescribed by a 
physician and treatment by a physician.

3.  The veteran should be scheduled for 
an appropriate VA examination to 
determine the etiology of his current 
headache disability.  It is imperative 
that the claims file be made available to 
the examiner for review in connection 
with the examination.  After reviewing 
the claims file and examining the veteran 
the examiner should be asked to provide 
an opinion as to whether it is at least 
as likely as not (a 50% or higher degree 
of probability) that the current 
headaches noted during the April 2000 VA 
examination are etiologically related to 
the head injuries noted in service in 
December 1968 and April 1970.

4.  The RO should then review the 
expanded record and determine if a higher 
rating is warranted for the service-
connected spinal disability (under both 
the old and the current rating criteria 
for spinal disabilities) and whether 
service connection for headache 
disability is warranted.  The veteran and 
his representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review. 

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




